DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08/19/19/2021, with respect to claim 1 have been fully considered and are persuasive. 
Applicant's arguments filed 08/19/2021 with respect to claim 10 have been fully considered but they are not persuasive.
Applicant argues Huang ‘592 fails to teach the sixth lens having a concave image-side surface because [0118] teaches the image side is convex, and the data in Table 5 is a typo. However, Examiner notes that [0118] additionally teaches the image-side surface of the sixth lens includes at least one inflection point. Along with Table 6, Examiner views an interpretation may be made that there is a concave surface .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (2016/0320592, of record).

Regarding claim 10, Huang discloses an optical imaging system (Figure 5, Table 5), comprising: a first lens (310, first lens element) comprising a positive refractive power ([0113]); a second lens (320, second lens element) comprising a negative refractive power ([0114]); a third lens comprising a refractive power (330, third lens element); a fourth lens (340, fourth lens element) comprising a negative refractive power ([0116]); a fifth lens (350, fifth lens element) comprising a negative refractive power ([0117]) and a concave image-side surface ([0117]); and a sixth lens (360, sixth lens element) comprising a positive 

Regarding claim 11, Huang teaches the optical imaging system of claim 10, wherein an image-side surface of the first lens in concave ([0113]).

Regarding claim 12, Huang teaches the optical imaging system of claim 10, wherein an image-side surface of the third lens is concave ([0115]).

Regarding claim 13, Huang teaches the optical imaging system of claim 10, wherein an image-side surface of the fourth lens is convex ([0116]).

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the lens configuration along with the F number being lower than 2.2 simultaneously in a manner that would be appropriate under 35 U.S.C. 102 or 103. The prior art fails to teach the limitations of claim 16, along with the structural limitations positively recited in claim 10 in a manner that would be appropriate under 35 U.S.C. 102 or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872